DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s arguments/remarks filed on 08/01/2022.
Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending.

Response to Amendments
Applicant’s arguments have been considered, and do not overcome the U.S.C. 35 101. 

Response to Arguments
Applicant’s arguments with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant asserts that the Office merely duplicates portions of Applicant's claim 1 and alleges that the claims recite "concepts of managing commercial interactions including sales activities or behavior and business relations," which allegedly represents one of the "Certain Methods of Organizing Human Activity" grouping of abstract ideas identified in the 2019 Guidance. The applicant further asserts that nowhere does claim 1, or any claim for that matter, merely recite "concepts of managing commercial interactions including sales activities or behavior and business relations and the Office Action characterizes the claimed subject matter at an improper level of abstraction and, indeed, ignores the actual claim language.
The examiner respectfully disagrees. It is noted that 2106.04(a)(2) (II) that the phrase "methods of organizing human activity" is used to describe concepts relating to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), which are analogues to the claimed invention. The instant application claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claimed invention is directed to selecting a distribution center and retail store to fulfill the electronic order based on sales activities and business relation such as an amount of said products available for shipping in the distribution center and the retail store, shipping cost, replenishment cost, etc.. which reads on concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. 
Next the applicant asserts that the Office Action acknowledges that the claimed subject matter is novel and non-obvious. See Office Action, p. 12. Thus, and contrary to the Office's assertions, the above quoted elements of independent claim 1 represent meaningful, unconventional limitations that, if examined properly, extend beyond any mere "fundamental Response to Office Action dated: May 24, 2022economic principles or practices," "commercial or legal interactions," or "managing personal behavior or relationships or interactions between people," or any other "certain methods of organizing human activity" deemed patent-ineligible abstract idea by the 2019 Guidance. Id.; see also 2019 Guidance, p. 52. 
The examiner respectfully disagrees. The Examiner emphasizes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the entire claimed subject matter is directed to “well-understood, routine, and conventional activities,” as suggested by Applicant. Notably, a §101 rejection may be proper even if there are no claim elements deemed well-understood, routine, and conventional.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Next the applicant asserts claim 1 is nevertheless integrated into a practical application of that allegedly abstract idea, The applicant further asserts that the Office's analysis continues to mischaracterize the actual language recited by Applicant's independent claims and ignores certain elements that, if examined properly, would constitute patent-eligible subject matter under § 101.
The examiner respectfully disagrees. The examiner further notes that analysis is not mischaracterizing claim limitation nor ignoring certain limitations. It is unclear to the examiner to which limitation are mischaracterized or ignored. The examiner further notes that the limitation emphasized by applicant have been considered alone and in combination. The examiner further notes that the limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A system for managing fulfillment of one or more online orders, the system comprising: a controller configured to receive one or more online orders and one or more carrier delivery routes associated with each of the one or more online orders, wherein the online order comprises a product and a delivery destination for delivery of the product; and a processor in communication with the controller and configured to: identify the product and the delivery destination for the online order; locate at least one distribution center and at least one retail store having the product within a defined distance from the delivery destination; implement a trained machine learning model configured to determine a demand for the product at each of the distribution center and the retail store, wherein the machine learning model is configured to select a trained predictive model for each of the distribution center and the retail store; implement the trained predictive model for each of the distribution center and the retail store, wherein each of the trained predictive models is configured to: determine an amount of the products available for shipping in the distribution center and the retail store; determine a time of replenishing the distribution center and the retail store with the product; and 2Response to Office Action dated: March 4, 2022 determine a shipping cost for the distribution center and the retail store to ship product to the delivery destination based on the amount of the products available for shipping, the time of replenishing the product to the distribution center and the retail store, and the demand for the product at the distribution center and the retail store; determine a lost sales cost for the distribution center and the retail store to ship the product, wherein the lost sales cost is determined based at least partially on an expected profit gain from selling at least one additional product along with the product in-store compared to selling the product online; select one of the distribution center and the retail store to fulfill the online order for the product based at least partially upon the shipping cost and the lost sales cost; and wherein the controller is further configured to alter the one or more carrier delivery route and the delivery destination based on the selected distribution center and the retail store in real-time.
Next with respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a controller configured to receive information and a processor in communication with said controller and configured to (function), and implement a trained machine learning model, and the controller is further configured to alter the one or more carrier delivery route and the delivery destination based on the selected distribution center and the retail store in real-time (post-solution activity).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figures 1 and 6 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
The applicant asserts the Office appears to ignore, or at least fail to appreciate, the advantages provided by the claimed invention including, among other things, "provid[ing] a more robust representation of the costs and delivery time associated with a given facility fulfilling an online order." See, e.g., Specification, para. [0002]; see also paras. [0024]-[0027]. Indeed, and when properly analyzed under the 2019 Guidance, the above quoted elements recited by Applicant's independent claim 1 extends beyond merely claiming "concepts of managing commercial interactions including sales activities or behavior and business relations" on a conventional computing device, and integrates the alleged abstract idea into a practical application that provides these and other advantages. 
The examiner respectfully disagrees. The examiner notes that the instant application merely utilize a general purpose computer to calculate demand for a product at a location, determining shipping cost and lost of sale cost, and determine distribution center to fulfill and order without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of calculation would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).   Moreover, Applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilize a general purpose computer as a tool for gathering data, analyzing the data, and presenting the results of the analysis.  Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related thereto.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Furthermore, the additional elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figures 1 and 6 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
The applicant asserts claim 1 represent a specific technological improvement that extends beyond any well-understood, routine, conventional, or human-performable activities. Indeed, as noted above, the claims are novel and non-obvious over the cited prior art, and provide technical advantages over prior art systems. As such, at least the above quoted elements of Applicant's independent claims represent "significantly more" than "concepts of managing commercial interactions including sales activities or behavior and business relations." 
The examiner respectfully disagrees. The examiner notes that the instant claims when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
As best understood by the Examiner, Applicant’s argument appears to be based on a misunderstanding of the recent Berkheimer decision, which the Examiner emphasizes is germane only to Step 2B eligibility inquiry and only for “additional elements” (i.e., not the elements that actually recite the abstract idea).  In particular, the Berkheimer memo provides guidelines for evaluating whether certain claim limitations (the “additional elements”) are well-understood, routine, and conventional, and describes the evidentiary requirements to support factual findings related thereto.  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
Accordingly, the Examiner emphasizes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the entire claimed subject matter is directed to “well-understood, routine, and conventional activities,” as suggested by Applicant. Notably, a §101 rejection may be proper even if there are no claim elements deemed well-understood, routine, and conventional.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale. 
Accordingly, Applicant’s arguments concerning the 101 rejection are not persuasive and the rejection is therefore maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-11), the system (claims 12-19), and the method (claim 20) are directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A system for managing fulfillment of one or more online orders, the system comprising: a controller configured to receive one or more online orders and one or more carrier delivery routes associated with each of the one or more online orders, wherein the online order comprises a product and a delivery destination for delivery of the product; and a processor in communication with the controller and configured to: identify the product and the delivery destination for the online order; locate at least one distribution center and at least one retail store having the product within a defined distance from the delivery destination; implement a trained machine learning model configured to determine a demand for the product at each of the distribution center and the retail store, wherein the machine learning model is configured to select a trained predictive model for each of the distribution center and the retail store; implement the trained predictive model for each of the distribution center and the retail store, wherein each of the trained predictive models is configured to: determine an amount of the products available for shipping in the distribution center and the retail store; determine a time of replenishing the distribution center and the retail store with the product; and 2Response to Office Action dated: March 4, 2022 determine a shipping cost for the distribution center and the retail store to ship product to the delivery destination based on the amount of the products available for shipping, the time of replenishing the product to the distribution center and the retail store, and the demand for the product at the distribution center and the retail store; determine a lost sales cost for the distribution center and the retail store to ship the product, wherein the lost sales cost is determined based at least partially on an expected profit gain from selling at least one additional product along with the product in-store compared to selling the product online; select one of the distribution center and the retail store to fulfill the online order for the product based at least partially upon the shipping cost and the lost sales cost; and wherein the controller is further configured to alter the one or more carrier delivery route and the delivery destination based on the selected distribution center and the retail store in real-time.  Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a controller configured to receive information and a processor in communication with said controller and configured to (function), and implement a trained machine learning model, and the controller is further configured to alter the one or more carrier delivery route and the delivery destination based on the selected distribution center and the retail store in real-time (post-solution activity).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figures 1 and 6 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, a controller configured to receive information and a processor in communication with said controller and configured to (function) and implement a trained machine learning model, and the controller is further configured to alter the one or more carrier delivery route and the delivery destination based on the selected distribution center and the retail store in real-time.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 1 and 6) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2-11 and 13-19 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Examiner Notice
Claims 1-20 are allowable over the prior art of record, however they are not allowable because they stand rejected under 35 USC 101 rejection. The claims would be allowable if they were amended in such a way as to overcome 101 rejection set forth in the action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150029865 A1
NETWORK TRAFFIC ROUTING OPTIMIZATION
Drobinsky; Alex et al.
US 9800477 B2
Generating a service cost model using discovered attributes of provisioned virtual machines
Burton; Peter H. et al.
US 20110258065 A1
Product Recall Platform Apparatuses, Methods And Systems
Fordyce, III; Edward W. et al.
US 20020035537 A1
Method For Economic Bidding Between Retailers And Suppliers Of Goods In Branded, Replenished Categories
Waller, Matthew A.
US 20100114554 A1
PREDICTIVE MODELING

Misra; Vishwas

US 20180075401 A1
ALLOCATING A PRODUCT INVENTORY TO AN OMNICHANNEL DISTRIBUTION SUPPLY CHAIN
Harsha; Pavithra et al.
US 20170083967 A1
DEMAND-BASED PRODUCT SOURCING
Shiely; Brent et al.
US 20150134413 A1
FORECASTING FOR RETAIL CUSTOMERS
Deshpande; Ajay Ashok et al.
US 20030233246 A1
Method and system for selecting a sales channel
Snapp, Lawrence  et al.
US 7092929 B1
Method And Apparatus For Planning Analysis
Dvorak; Robert E.
US 20030126103 A1
Agent using detailed predictive model
Chen, Ye  et al.
US 20150032512 A1
METHOD AND SYSTEM FOR OPTIMIZING PRODUCT INVENTORY COST AND SALES REVENUE THROUGH TUNING OF REPLENISHMENT FACTORS
Bateni; Arash


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/             Examiner, Art Unit 3683

/TIMOTHY PADOT/             Primary Examiner, Art Unit 3683